DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." MPEP 2123 (I): “PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.”
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide specific (page No., paragraph No., FIG. No., etc.) Specification/Drawings support in the instant Application for such amendments on accompanying remarks/arguments filings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 9 has been cancelled.
Response to Arguments
Applicant's arguments filed 6/2/2022 have been fully considered but they are not persuasive. In response to applicant’s argument that there is no motivation to combine the references, or that, allegedly, the Office action previously submitted dated 3/4/2022 “failed to indicate, with reasonable clarity, any differences between claim 1 and Shukh, the examiner recognizes: 
(1) obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, while Shukh provides teachings of “wherein each data storage element among the plurality of data storage elements and the corresponding second transistor are electrically coupled in series between the first source/drain of the first transistor and the bit line,” as found (cited in previous Office action) in at least FIG. 11. FIG. 11 includes teachings of a Current Source 1008 electrically connected to Bit lines; these bit lines are unfortunately unlabeled, but obviously provide an electrical current path from the Current Source 1008 to the memory elements MTJ. The teachings of Pyo, made explicit in the previous Office action, and obviously found expressly in such teachings, provide that in fact bit lines are coupled, connected, electrically connected to a current source CS2 to thus provide electrical current to memory elements MC2. And here, the bit lines are fortunately labeled: BL3. Thus, while the teachings of Shukh render the claimed invention obvious, these teachings because of unlabeled bit lines might introduce some level of uncertainty specially on one not confidently skilled in the relevant art. The complementary and relevant teachings of Pyo are thus brought in to remove any uncertainty one not confidently skilled in the art might have to understand how the claimed invention is at the very least made obvious by the teachings of Shukh complemented by the teachings of Pyo. Additionally, in reference to the teachings found in FIG. 11 (cited in the previous Office action), at least [0045] provides: “Opposite ends of the bit lines are connected to row decoder/current controllers 1002 and 1004 through p-type (pT) and n-type (nT) transistors, respectively. Source terminals of the p-type transistors pT are connected to a current source 1008.” (emphasis added) So, while FIG. 11 provides bit lines that are unlabeled connected to Current source 1008, [0045] provides explicit teachings that these unlabeled bit lines are connected not only to Current source 1008, but also to decoder/current controller 1002 and obviously to transistor pT; thus, providing electrical current from Current Source 1008 through transistor pT to memory elements MTJ. Thus, it should be clear to one of ordinary skill in the art that the combination of teachings of Shukh and complementary and relevant teachings of Pyo provide certainty about the whole where because of unfortunate unlabeled components the whole might be unclear to one not confidently skilled in the art, as oppose to one of ordinary skill in the art.
(2) As to the arguments allegation that the previously submitted Office action “failed to indicate, with reasonable clarity, any differences between claim 1 and Shukh, this if found unpersuasive. The Office action dated 3/4/2022 explicitly provides one-to-one claim limitation analysis and mapping vis-à-vis the teachings in the prior art, in this case the teachings of Shukh, as complemented by relevant teachings found in Pyo. 
For the reasons and analysis above cited, this Office action is thus made FINAL.
Allowable Subject Matter
Claim(s) 8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the pertinent prior art does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: further comprising: a substrate having thereon the first transistor; 5Application No. 17/122,708Docket No. P20200239US01 (T5057-1549U) an interconnect structure over the substrate; and a metal-insulator-metal (MIM) structure over the interconnect structure and comprising the plurality of data storage elements stacked on top each other in a thickness direction of the substrate, the interconnect structure electrically coupling the first source/drain of the first transistor to the MIM structure, wherein the plurality of second transistors is over the MTM structure, and electrically coupled correspondingly to the plurality of data storage elements in the MIM structure.
Claim(s) 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, and in light of such record as a whole under 1302.14 MPEP guidance, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s) 10 and 18: An integrated circuit (IC) device, comprising: a substrate having thereon a first transistor; a metal-insulator-metal (MIM) structure over the substrate, the MIM structure comprising [[the]]_a plurality of data storage elements arranged at different heights over the substrate; and a plurality of second transistors over the plurality of data storage elements, wherein each data storage element among the plurality of data storage elements is electrically coupled in series between a first source/drain of the first transistor and a first source/drain of a corresponding second transistor among the plurality of second transistors. And: A method, comprising: forming a first transistor over a substrate; forming an interconnect structure over the first transistor in a thickness direction of the substrate; forming a plurality of resistive random access memory (RRAM) elements over the interconnect structure, the interconnect structure electrically coupling a first electrode of each of the plurality of RRAM elements to a first source/drain of the first transistor; and forming a plurality of second transistors over the plurality of RRAM elements, a second electrode of each of the plurality of RRAM elements electrically coupled to a first source/drain of a corresponding second transistor among the plurality of second transistors, wherein each RRAM element among the plurality of RRAM elements comprises a dielectric material sandwiched between the first and second electrodes of said RRAM element in a direction transverse to the thickness direction of the substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and  21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent/Publication No. 20140353662 to Shukh (“Shukh”) in view of U.S. Patent/Publication No. 20200312396 to Pyo et al. (“Pyo”).  
As to claim 1, Shukh teaches substantially the claimed invention, including: A memory device (As found in at least FIG. 11), comprising: at least one bit line (As found in at least FIG. 11: BL1-BL4 whose starting point is electrically coupled to Current Source 1008, and extend from such 1008 through transistors “pT” on to the memory elements); also see [0046]); at least one word line (As found in at least FIG. 11: WL1-WL3); and at least one memory cell (As found in at least FIGS. 2B and 11, and [0037]: cell 20 includes two memory elements MTJ1 and MTJ2) comprising: a first transistor comprising a gate electrically coupled to the word line (As found in at least FIG. 11: transistor labeled “T” whose gate is coupled to word line WL1), a first source/drain, and a second source/drain (As found in at least FIG. 11: transistor “T” comprises first and second source/drain terminals); a plurality of data storage elements (As found in at least FIG. 2B, 11 and [0037]: plurality of storage elements: MTJ1 and MTJ2); and a plurality of second transistors corresponding to the plurality of data storage elements (As found in at least FIG. 11: plurality of second transistors labeled “pT” corresponding to the plurality of storage elements MTJ1 and MTJ2), wherein each data storage element among the plurality of data storage elements and the corresponding second transistor are electrically coupled in series between the first source/drain of the first transistor and the bit line (As found in at least FIG. 11: each storage element MTJn and corresponding transistor “pT” are coupled between source/drain of “T” and a bit line BLn).
Pyo in complementary teachings provides evidence that in fact bit lines are coupled to a Current source to thus provide current to a memory element; as found in at least FIG. 9: Current Source CS2 provides current to coupled bit line BL3 so that such current can be serviced to memory element MC2.
Shukh and Pyo are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory elements having bit lines coupled to current sources.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Shukh as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Pyo also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: As provided by both Shukh and Pyo bit lines must necessarily be biased by a voltage/current source so that a voltage/current can be serviced to a memory element to either perform a write or read operation on such memory element.
Therefore, it would have been obvious to combine Shukh with Pyo to make the above modification.
Section two (2) above in this Office action is referenced herein completely and fully.
As to claim 2, Shukh teaches wherein each data storage element among the plurality of data storage elements is a non-volatile, reprogrammable data storage element (As found in at least [0009] and [0031]: MTJs are non-volatile storage).
As to claim 3, Shukh teaches wherein each data storage element among the plurality of data storage elements comprises a first electrode, a second electrode, and a dielectric material sandwiched between the first electrode and the second electrode, and electrically switchable between a first state corresponding to a first logic value stored in the data storage element, and a second state corresponding to a second logic value stored in the data storage element (As found in at least FIG. 1: storage element comprises first electrode or contact 26 and second electrode or contact BL, an dielectric material therebetween 14; and it is switchable between a first and second state as found in at least [0031]).
As to claim 4, Shukh teaches wherein each data storage element among the plurality of data storage elements is a resistive random access memory (RRAM) element (As found in at least the Abstract: plurality of resistive elements; and as found in at least [0009], [0010], [0012], [0031], etc.: resistive RAM).
As to claim 5, Shukh teaches further comprising: a plurality of select bit lines each electrically coupled to a gate of a corresponding second transistor among the plurality of second transistors; and a controller electrically coupled to the at least one memory cell via the at least one word line, the at least one bit line, and the plurality of select bit lines, wherein the controller is configured to, in a reset operation of a selected data storage element among the plurality of data storage elements, 3Application No. 17/122,708Docket No. P20200239US01 (T5057-1549U) apply a turn-ON voltage via the at least one word line to the gate of the first transistor to turn ON the first transistor, apply a further turn-ON voltage via the corresponding select bit line to the gate of the second transistor corresponding to the selected data storage element, apply a turn-OFF voltage via the corresponding select bit lines to the gates of other second transistors among the plurality of second transistors, and while the first transistor and the second transistor corresponding to the selected data storage element are turned ON and the other second transistors are turned OFF, apply a reset voltage to the at least one bit line to switch a datum stored in the selected data storage element from a first logic value to a second logic value (As found in at least FIG. 11: enabling WL1 turns on a row of transistors “T”; however, enabling transistor “pT” for corresponding MTJ1  enables current from current source 1008 onto only bit line BL1; thus current is source to MTJ1; all other MTJs are not service any current; also see [0034] and [0035]; as found in at least FIG. 11: plurality of select bit lines each electrically coupled to a gate of a corresponding second transistor: unlabeled but coupled to gates of “pT”; as found in at least FIG. 11: controller 1008, 1002, 1004 and 1006).
As to claim 6, see rejection to at least claim 5; moreover, as found in the teachings of Shukh in at least FIG. 11: at least one source line electrically coupled to the second source/drain of the first transistor: first transistor “T” having second source/drain coupled to source line: GRD).
As to claim 7, Shukh teaches wherein the at least one bit line comprises first and second bit lines (As found in at least FIG. 11: at least BL1 and BL2), the at least one word line comprises first and second word lines (As found in at least FIG. 11: at least WL1 and WL2), the at least one memory cell comprises first and second memory cells (As found in at least FIG. 11: memory cell comprises at least a couple of first and second memory cells MTJn), and the memory device further comprises: a common source line electrically coupled to the second source/drains of the first transistors of the first and second memory cells (As found in at least FIG. 11: source line GRD common to cells); a plurality of first select bit lines each electrically coupled to a gate of a corresponding second transistor among the plurality of second transistors in the first memory cell (As found in at least FIG. 11: plurality of first select bit lines coupled to corresponding gates of “pT”); and a plurality of second select bit lines each electrically coupled to a gate of a corresponding second transistor among the plurality of second transistors in the second memory cell (As found in at least FIG. 11: plurality of Second select bit lines coupled to corresponding gates of “pT”).
As to claim 21, Shukh teaches wherein the plurality of data storage elements and the plurality of second transistors together form a plurality of data storage circuits coupled in parallel between the bit line and the first source/drain of the first transistor, and each of the plurality of data storage circuits comprises a data storage element among the plurality of data storage elements and the corresponding second transistor among the plurality of second transistors. (As found in at least FIG. 11: plurality of storage elements MTJ1, MTJ2 and corresponding second transistors pT coupled in parallel between bit line connected to 1008 and source/drain of T).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827